      Case 18-68685-sms          Doc 20 Filed 11/26/18 Entered 11/26/18 11:04:58                        Desc Order
                                    Dismissal - Filing Defic Page 1 of 1
                                UNITED STATES BANKRUPTCY COURT
                                     Northern District of Georgia
                                          Atlanta Division


In     Debtor(s)
Re:    Reginald Wendall Preston                                     Case No.: 18−68685−sms
                                                                    Chapter: 7



                    Order Dismissing Case For Failure Of Debtor
                           To Correct Filing Deficiency

The above referenced case was filed on November 5, 2018. A Notice was issued by the Clerk on November 6,
2018 directing the debtor to correct one or more filing deficiencies, and the debtor has failed to comply with
the Notice, and/or any subsequent order extending the time to cure filing deficiencies. Accordingly, it is
hereby

ORDERED THAT THIS CASE IS DISMISSED.

Any unpaid filing fees must be paid by the Debtor(s) to the Clerk of the United States Bankruptcy Court by
December 10, 2018.

The Clerk is directed to serve a copy of this Order on the Debtor(s), the Attorney for the Debtor(s), any
Trustee, all creditors and other parties in interest. The Attorney for the Debtor(s) shall serve a copy of this
Order upon any employer of the Debtor(s) who is subject to an Employer Deduction Order.



   SO ORDERED, on November 26, 2018.




Clerk, United States Bankruptcy Court                               Sage M. Sigler
Atlanta Division                                                    United States Bankruptcy Judge
1340 United States Courthouse
75 Ted Turner Drive SW
Atlanta, GA 30303


Dated: 11/26/18
Form 522
